October 31, 1929.
To His Excellency Norman S. Case, Governor of the State of Rhode Island and Providence Plantations:
We have received from Your Excellency a written request for our opinion upon the following question:
"Is a registry voter, otherwise qualified but who has not registered since June 30, 1928, a qualified elector at all town and city elections, or special state and congressional district elections, or elections to fill vacancies held after the general state election in November, A.D. 1928, and before the general state election in November, A.D. 1930?"
In considering this question we assume that the voter duly registered within the year ending June 30, 1928. Such a registry voter would have the right to vote in any of the elections, mentioned in the question, held during the year ending June 30, 1929. Art. XI, Sec. 11 of Amendments to the Constitution; Sec. (42), G.L. 1923.
The Constitution was amended November 6, 1928, by the adoption of an amendment known as Article XVIII. The important change made by the adoption of this amendment to the Constitution was to provide for the biennial registration of voters instead of their annual registration.
Article XVIII defines the first registration period by stating that it "shall begin on the first day of July, A.D. 1928, and shall end on the last day of June, A.D. 1930." Said article states that: "After the adoption of this amendment no person of whom registration is or may be required shall be permitted to vote unless he shall have been registered in the town or city where he resides on or before the last day of June in the biennial period next preceding the time of his voting." The plain meaning of this language is that no person required to qualify as a registry voter shall be permitted to vote during the two years commencing July 1, 1930, unless he shall have been registered during the two years preceding July 1, 1930. *Page 320 
Said Article XVIII required the General Assembly to "provide by law for the registration necessary to qualify persons to vote, which registration shall extend over a biennial period." Chapter 1320, Public Laws 1929, did not change the beginning and ending of the registration period as defined in said Article XVIII but required every person, who might be qualified to vote upon being registered, to register biennially within the period prescribed by said article.
Said Article XVIII further provides that, at all elections like the ones mentioned in the question submitted to us held after November 6, 1928, and before November 4, 1930, "the registration qualifications and period shall be the same as before the adoption of this amendment." The registration qualifications and period before the adoption of the amendment required a person desiring to vote as a registry voter to annually register his name within the year ending on the last day of June in the year next preceding the time of his voting. Secs. (21) (42), G.L. 1923. These registration qualifications and the period being continued by the express language of Article XVIII, it is clear that a registry voter who has not registered since June 30, 1928, can not vote as a registry voter at any of the elections, mentioned in the question submitted to us, held after June 30, 1929. With this qualification, we answer the question in the negative.
                                        CHARLES F. STEARNS, C.J. ELMER J. RATHBUN, JOHN W. SWEENEY, CHESTER W. BARROWS, JOHN S. MURDOCK.